DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12, 15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motto (US Pat No 8,651,240 B1). Motto discloses: 
Re claim 1, an emergency lubrication system (fig. 3) for an aircraft, comprising: a lubrication chamber (94); a bladder (102) coupled to the lubrication chamber, wherein the bladder includes one or more chemicals that pressurize the lubrication in the lubrication chamber when activated (col 5 ln 27-33 describes a pressurized gas acting on the bladder to pressurize the lubrication); a gearbox (48); and a valve (112) coupled between the lubrication chamber and the gearbox that provides the lubrication to one or more components within the gearbox (fig. 3); and one or more jets (the jet being the downstream end of the lubricant channel interfacing with 48 shown in fig. 3) coupled to the valve between the gearbox and the lubrication chamber.
Re claim 2, wherein upon activation of the valve, the emergency lubrication system is configured to provide high pressure lubricant from the lubrication chamber or low pressure 
Re claim 3, wherein the lubrication is provided from the lubrication chamber to the gearbox based on head pressure in the low pressure mode (pressure from 102 would push the lubricant to flow to the gearbox).
Re claim 12, wherein the one or more jets feed a high-speed component (fig. 2) within the gearbox.
Re claim15, wherein a solenoid is used to open the valve (Motto claim 5).
Re claim 19, a rotorcraft comprising an emergency lubrication system (fig. 3 shows a system capable for use on a rotorcraft), the emergency lubrication system comprising: one or more lubrication chambers (94); one or more bladders (102) coupled to the one or more lubrication chambers, wherein each of the one or more bladders includes one or more chemicals that pressurize lubrication in the one or more lubrication chambers when activated (col 5 ln 27-33 describes a pressurized gas acting on the bladder to pressurize the lubrication); one or more gearboxes (48); one or more jets (the jet being the downstream end of the lubricant channel interfacing with 48 shown in fig. 3) coupled to the valve between the gearbox and the lubrication chamber; and one or more valves (112) coupled between each of the one or more lubrication chambers and the one or more gearboxes that provide lubrication to one or more components within each of the one or more gearboxes (fig. 3).
Re claim 20, wherein upon activation of the one or more valves, the emergency lubrication system is configured to provide high pressure lubrication from the one or more lubrication chambers or low pressure lubrication from one or more lubrication chambers (opening valve .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motto (US Pat No 8,651,240 B1) in view of Erlandson (US Pat No 3,586,461). Motto discloses the emergency lubrication system (as cited above):
Re claim 7, wherein a plurality of criteria are used to determine when the igniter is activated (Motto describes a reduced-G operation in a prolonged amount of time where additional lubricant is required to lubricate and cool the gears in order to reduce friction and overheating; Motto in view of Erlandson discloses the claimed structure thus would be able to perform the claimed function).
Re claim 8, wherein the plurality of criteria includes a pressure mode of operation (Motto describes pressure from 102 being used to push lubricant into 48 while Erlandson teaches an increased pressure mode from an ignitor; Motto in view of Erlandson discloses the claimed structure thus would be able to perform the claimed operation).
Re claim 9, wherein the plurality of criteria includes a temperature of the gearbox (Motto describes a reduced-G operation in a prolonged amount of time where additional lubricant 
Motto does not disclose:
Re claim 4, wherein the lubrication is provided from the lubrication chamber to the gearbox in the high pressure mode to increase a cooling capability of the emergency lubrication system.
Re claim 5, further comprising an igniter disposed within the bladder.
Re claim 6, wherein the igniter activates the one or more chemicals by igniting the one or more chemicals in the bladder.
Re claim 10, wherein a plurality of bladders is coupled to the lubrication chamber and pressure of the lubrication is varied by igniting the one or more chemicals present in one or more of the plurality of bladders.
Re claim 13, wherein the one or more chemicals create an exothermic reaction when ignited.
Re claim 14, wherein the exothermic reaction produces a predetermined volume of pressurized gas that is used to pressurize the lubrication provided to one or more components within the gearbox.
Re claim 16, wherein the valve comprises a one-way check valve.
However, Erlandson teaches:
Re claim 4, wherein the lubrication is provided from the lubrication chamber to the gearbox in the high pressure mode to increase a cooling capability of the emergency lubrication system (col 2 ln 30-38 describes a high pressure mode where a spark would ignite the 
Re claim 5, further comprising an igniter (7,8) disposed within the bladder.
Re claim 6, 10, wherein the igniter activates the one or more chemicals by igniting the one or more chemicals in the bladder (col 2 ln 30-38 describes a high pressure mode where a spark would ignite the chemical that would expand the flexible diaphragm 2).
Re claim 13, wherein the one or more chemicals create an exothermic reaction when ignited (col 2 ln 30-38).
Re claim 14, wherein the exothermic reaction produces a predetermined volume of pressurized gas that is used to pressurize the lubrication provided to one or more components within the gearbox (fig. 1 shows a fixed volume firing chamber 5 for storing the chemical, therefore would provide a fixed volume of pressurized gas).
Re claim 16, wherein the valve comprises a one-way check valve (col 2 ln 37-38).
Regarding claims 4-6, 10 and 13-14, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the chemical and igniter, as taught by Erlandson, provide a stronger force to induce more lubricant during abnormal operation.
Regarding claim 10, Motto col 5 ln 32-33 describe additional bladders may be employed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a plurality of bladders to allow for more precise pressure actuation and would also provide a backup redundant system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.
. 

Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive. 
On pages 8-10 of the Remarks, Applicant argues Motto does not disclose, teaches, or suggests “one or more jets”. A jet is defined as a high speed stream. Motto is unclear as to the speed of the fluid. 
Examiner respectfully disagrees. Motto col 5 ln 12-33 discloses a pressurized lubrication chamber 94. The barrier 102 would effectively push oil from the lubrication chamber 94 to the gearbox 48. First, the oil being pushed into the gearbox would be at a high speed due to the pressurized lubrication tank, and is therefore construed to meet the jet limitation. Second, the claims do not define the jet’s lubricant speed magnitude therefore it do not preclude the prior art’s interpretation of pressurized lubricant speed. Third, the claims recite “one or more jets coupled to the valve,” which could be construed simply as a nozzle capable of providing a high speed stream. The “jets” as recited in the claims are referring to the nozzle itself and not the stream of lubricant. Motto discloses a jet at the narrow outlet interface between the lubricant channel and the gearbox housing, and when provided with sufficient pressure, the lubricant would be expelled at a high speed. Finally, Motto discloses operating the emergency lubrication system in a reduced-G environment. This, at a minimum, would suggest providing a high stream of lubricant so that the lubricant could directly travel towards and reach the required components. Otherwise, the lubricant would float around in the gearbox and not reach the required components. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Minh Truong/               Primary Examiner, Art Unit 3654